DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Application filed on October 26, 2021, in which claims 1-16 are presented for examination.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Specifically, 1, and 9 are directed to a system and method respectively. Each of the claims falls under one of the four statutory classes of invention.
If the claim does not fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
Each limitation of claims 1, and 9 identified below is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use of pen and paper.
Specifically, claims 1 and 9 recite: “generate at least one prospective keyword for the at least one object based upon at least one of: at least one keyword associated with the at least one other object contained in the folder, and content of the at least one other object” covers performance of the limitations in the mind but for the recitation of generic computer components; and
“associate the at least one object with at least one of the prospective keyword” covers performance of the limitations in the mind but for the recitation of generic computer components.
The steps of "generate and associate are mental steps of observation, evaluation, judgment or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such a memory and processor, and computer-readable storage media, then it falls within the “mental processes” grouping of abstract ideas.
The judicial exception is not integrated into a practical application. In particular, the claimed limitations " at least one data storage device; (b) at least one processor receive at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object". These steps can be viewed "additional elements that amount to data gathering and can be considered to be insignificant extra solution activity (see MPEP 2106.05(g).
Further the claimed limitation “at least a processor” and “at least a memory” are recited at a high level of generality such that they amount to on more that mere instructions to apply the exception using a generic component. (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Looking at the element as a combination, the additional elements do not add anything more the elements analyzed individually. Thus, the claimed limitations fail to integrate the abstract idea into a practical application.
The dependent claims 2-8, and 10-16 when analyzed and each taken as a whole are held to be patent ineligible under 35 USC 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea. Specifically,

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object” covers performance of the limitations in the mind but for the recitation of generic computer components and elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Same rationale applies to claims 10. Since it is also recites limitations that further elaborate on the abstract idea.



Claim 3 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
3 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generate the at least one prospective keyword based upon one or more object names associated with the at least one object” covers performance of the limitations in the mind but for the recitation of generic computer components and elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Same rationale applies to claims 11. Since it is also recites limitations that further elaborate on the abstract idea.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generate the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile” covers performance of the limitations in the mind but for the recitation of generic computer components and elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Same rationale applies to claims 12. Since it is also recites limitations that further elaborate on the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the at least one processor is further configured to: provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI” (such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea); and for the limitations “generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and associate the at least one object with at least one of the prospective keyword” covers performance of the limitations in the mind but for the recitation of generic computer components and elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Same rationale applies to claims 13. Since it is also recites limitations that further elaborate on the abstract idea.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “wherein the at least one object comprises a folder” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element represents extra-solution activity because it is nominal or tangential addition to the claim and does not amount to significantly more than the abstract idea. Same rationale applies to claims 14. Since it is also recites limitations that further elaborate on the abstract idea.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure” elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Thus, such additional element of storing data is well-understood, routine and conventional activity according to MPEP 2106.05(d), thus, cannot provide an inventive concept, and does not amount to significantly more than the abstract idea. Same rationale applies to claims 15. Since it is also recites limitations that further elaborate on the abstract idea.

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human gathering, observing, analyzing, or judging data. The claim recites the additional limitations “generate at least one hierarchical organization structure based upon the keywords associated with the objects” covers performance of the limitations in the mind but for the recitation of generic computer components and elaborates in the abstract idea of a human gathering, observing, analyzing, or judging data. Same rationale applies to claims 16. Since it is also recites limitations that further elaborate on the abstract idea.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No.941,8090. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application substantially recite all the limitations of claims 1-22 of the US Patent, except for
associating the at least one object with one or more of the at least one prospective keyword includes associating the at least one object with the at least one prospective keyword in response to determining that the location in the hierarchical file organizational structure has a corresponding keyword, and where the at least one prospective keyword includes the corresponding keyword. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the instant application by adding the claimed feature “associate the at least one object with one or more of the at least one prospective keyword includes associating the at least one object with the at least one prospective keyword in response to determining that the location in the hierarchical file organizational structure has a corresponding keyword, and where the at least one prospective keyword includes the corresponding keyword”. One having ordinary skill in the art would have found it motivated to use such a modification in order to allow educational institution to organize, sort or search through large number of materials to locate desired learning material in efficient manner. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. An information management system comprising:
(a) at least one data storage device;
(b) at least one processor coupled to the at least one data storage device,
the at least one processor configured to:
(i) receive at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(ii) generate at least one prospective keyword for the at least one object based upon at least one of:
at least one keyword associated with the at least one other object contained in the folder, and
content of the at least one other object; and
(iii) associate the at least one object with at least one of the prospective keyword.

1. An information management system comprising:
(a) at least one data storage device;
(b) at least one processor coupled to the at least one data storage device,
the at least one processor configured to:
(i) receive at least one object, the object having a location in a hierarchical file organizational structure;
(ii) in response to receiving the object, generate at least one prospective keyword for the at least one object based upon the location of the object in the hierarchical organization structure, wherein to generate the at least one prospective keyword includes to determine whether the location in the hierarchical file organizational structure has a corresponding keyword; and
(iii) associate the at least one object with one or more of the at least one prospective keyword, wherein to associate the at least one object with one or more of the at least one prospective keyword includes associating the at least one object with the at least one prospective keyword in response to determining that the location in the hierarchical file organizational structure has a corresponding keyword, and where the at least one prospective keyword includes the corresponding keyword.



Application
Patent
2. The system of claim 1, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object.

3. The system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object.

4. The system of claim 1, wherein when the at least one object is associated a user profile, the at least one processor is further configured to generate the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile.

5. The system of claim 1, wherein the at least one processor is further configured to:(a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associate the at least one object with at least one of the prospective keyword.

6. The system of claim 1, wherein the at least one object comprises a folder.

7. The system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

8. The system of claim 1, wherein when there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects.


2. The system of claim 1, wherein to determine whether the location in the hierarchical file organizational structure has a corresponding keyword includes to determine whether the location has a corresponding other object that precedes the at least one received object, and in the event that the location has a corresponding other object, to determine the corresponding keyword based at least in part on at least one keyword associated with the other object.
3. The system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object.
4. The system of claim 1, wherein the at least one object corresponds to a folder containing at least one other object, and wherein to determine whether the location in the hierarchical file organizational structure has a corresponding keyword comprises determining at least one keyword associated with the at least one other object, and wherein to generate the at least one prospective keyword upon the at least one keyword associated with the at least one other object contained in the folder.
5. The system of claim 1, wherein the at least one object corresponds to a folder containing at least one other object, and wherein to determine whether the location in the hierarchical file organizational structure has a corresponding keyword comprises determining whether content of the at least one other object has a corresponding keyword, and to generate the at least one prospective keyword comprises generating the at least one prospective keyword based at least in part upon the content of the at least one other object.
6. The system of claim 1, wherein the at least one object is associated with a user profile, and wherein to determine whether the location in the hierarchical file organizational structure has a corresponding keyword comprises determining at least one other profile that is similar to the user profile and determining whether the at least one other profile has a same object associated with the at least one other profile, and to generate the at least one prospective keyword comprises generating the at least one prospective keyword based at least in part upon the at least one keyword for the same object that is associated with at least one other user profile that is similar to the user profile.
7. The system of claim 1, wherein the at least one processor is further configured to: (a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associate the at least one object with at least one of the prospective keyword.
8. The system of claim 1, wherein the at least one object comprises a file.
9. The system of claim 1, wherein the at least one object comprises a folder.
10. The system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.
11. The system of claim 1, wherein in the event that there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects.


Application
Patent
9. A method for managing information, the method comprising:
(a) receiving at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(b) generating at least one prospective keyword for the at least one object based upon at least one of:
(i) at least one keyword associated with the at least one other object contained in the folder, or
(ii) content of the at least one other object; and
(c) associating the at least one object with at least one of the prospective keyword.

12. A method for managing information, the method comprising:
(a) receiving at least one object, the object having a location in a hierarchical file organizational structure;
(b) in response to receiving the object, generating at least one prospective keyword for the at least one object based upon the location of the object in the hierarchical organization structure, wherein generating the at least one prospective keyword includes determining whether the location in the hierarchical file organizational structure has a corresponding keyword; and
(c) associating the at least one object with one or more of the at least one prospective keyword, wherein to associate the at least one object with one or more of the at least one prospective keyword includes associating the at least one object with the at least one prospective keyword in response to determining that the location in the hierarchical file organizational structure has a corresponding keyword, and where the at least one prospective keyword includes the corresponding keyword.



Applicant
Patent
10. The method of claim 9, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and further comprising associating the at least one object with at least one keyword associated with at least one other object that precedes the received object.

11. The method of claim 9, further comprising generating the at least one prospective keyword based upon one or more object name associated with the at least one object.

12. The method of claim 9, wherein when the at least one object is associated a user profile, generating the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile similar to the user profile.

13. The method of claim 9, further comprising:(a) providing a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receiving at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generating the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associating the at least one object with at least one of the prospective keyword.

14. The method of claim 9, wherein the at least one object comprises a folder.

15. The method of claim 9, further comprising storing the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

16. The method of claim 9, wherein when there are a plurality of objects and a plurality of the prospective keywords associated therewith, generating at least one hierarchical organization structure based upon the keywords associated with the objects.

13. The method of claim 12, wherein determining whether the location in the hierarchical file organizational structure has a corresponding keyword includes determining whether the location has a corresponding other object that precedes the at least one received object, and in the event that the location has a corresponding other object, determining the corresponding keyword based at least in part on at least one keyword associated with the other object.
14. The method of claim 12, further comprising generating the at least one prospective keyword based upon one or more object name associated with the at least one object.
15. The method of claim 12, wherein the at least one object corresponds to a folder containing at least one other object, and wherein determining whether the location in the hierarchical file organizational structure has a corresponding keyword comprises determining at least one keyword associated with the at least one other object, and generating the at least one keyword prospective keyword comprises generating the at least one prospective keyword based at least in part upon the at least one keyword associated with the at least one other object contained in the folder.
16. The method of claim 12, wherein the at least one object corresponds to a folder containing at least one other object, wherein determining whether the location in the hierarchical file organizational structure has a corresponding keyword comprises determining whether content of the at least one other object has a corresponding keyword, and generating the at least one prospective keyword comprises generating the at least one prospective keyword based at least in part upon the content of the at least one other object.
17. The method of claim 12, wherein the at least one object is associated with a user profile, wherein determining whether the location in the hierarchal file organizational structure has a corresponding keyword comprises determining at least one other profile that is similar to the user profile and determining whether the at least one other profile has a same object associated with the at least one other profile, and generating the at least one prospective keyword comprises generating the at least one prospective keyword based at least in part upon the at least one keyword for the same object that is associated with at least one other user profile similar to the user profile.
18. The method of claim 12, further comprising: (a) providing a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receiving at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generating the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associating the at least one object with at least one of the prospective keyword.
19. The method of claim 12, wherein the at least one object comprises a file.
20. The method of claim 12, wherein the at least one object comprises a folder.
21. The method of claim 12, further comprising storing the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.
22. The method of claim 12, wherein when there are a plurality of objects and a plurality of the prospective keywords associated therewith, generating at least one hierarchical organization structure based upon the keywords associated with the objects.



Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.10,268,700. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application substantially recite all the limitations of claims 1-18 of the US Patent, except for
the claimed “wherein when there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the instant application by adding the claimed feature “wherein when there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object”. One having ordinary skill in the art would have found it motivated to use such a modification in order to allow educational institution to organize, sort or search through large number of materials to locate desired learning material in efficient manner. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.
Please, see the comparison table below:
Application
Patent
1. An information management system comprising:
(a) at least one data storage device;
(b) at least one processor coupled to the at least one data storage device,
the at least one processor configured to:
(i) receive at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(ii) generate at least one prospective keyword for the at least one object based upon at least one of:
at least one keyword associated with the at least one other object contained in the folder, and
content of the at least one other object; and
(iii) associate the at least one object with at least one of the prospective keyword.

1. An information management system comprising:
(a) at least one data storage device;
(b) at least one processor coupled to the at least one data storage device,
the at least one processor configured to:
(1) determine that at least one object is associated with a location in a hierarchical file organizational structure and associated with a user profile; and
(ii) in response to determining that the at least one object is associated with the location and the user profile, generate at least one prospective keyword for the at least one object based at least in part on one or more of a keyword associated with the location of the object in the hierarchical organization structure and with at least one other user profile that is similar to the user profile, and a keyword associated with one or more objects within the location of the object; and associate the at least one object with the at least one prospective keyword;
wherein when there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object.


Application
Patent
2. The system of claim 1, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object.

3. The system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object.

4. The system of claim 1, wherein when the at least one object is associated a user profile, the at least one processor is further configured to generate the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile.

5. The system of claim 1, wherein the at least one processor is further configured to:(a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associate the at least one object with at least one of the prospective keyword.

6. The system of claim 1, wherein the at least one object comprises a folder.

7. The system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

8. The system of claim 1, wherein when there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects.

2. The system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object.
3. The system of claim 1, wherein when the at least one object is a folder containing at least one other object, and the at least one processor is further configured to generate the at least one prospective keyword based upon at least one keyword associated with the at least one other object contained in the folder.
4. The system of claim 1, wherein when the at least one object is a folder containing at least one other object, the at least one processor is further configured to generate the at least one prospective keyword based upon content of the at least one other object.
5. The system of claim 1, wherein the at least one processor is further configured to: (a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associate the at least one object with at least one of the prospective keyword.
6. The system of claim 1, wherein the at least one object comprises a file.
7. The system of claim 1, wherein the at least one object comprises a folder.
8. The system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.
9. The system of claim 1, wherein when there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects.



Application
Patent
9. A method for managing information, the method comprising:
(a) receiving at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(b) generating at least one prospective keyword for the at least one object based upon at least one of:
(i) at least one keyword associated with the at least one other object contained in the folder, or
(ii) content of the at least one other object; and
(c) associating the at least one object with at least one of the prospective keyword.

10. A method for managing information, the method comprising:
(a) determining that at least one object is associated with a location in a hierarchical file organizational structure and associated with a user profile; and
(b) in response to determining that the at least one object is associated with the location and the user profile,
generating at least one prospective keyword for the at least one object based at least in part on one or more of a keyword associated with the location of the object in the hierarchical organization structure and with at least one other user profile that is similar to the user profile, and a keyword associated with one or more objects within the location of the object; and associating the at least one object with the at least one prospective keyword;
(c) wherein when there is at least one other object that precedes the received object in the hierarchical organization structure, and further comprising associating the at least one object with at least one keyword associated with at least one other object that precedes the received object.




Patent
10. The method of claim 9, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and further comprising associating the at least one object with at least one keyword associated with at least one other object that precedes the received object.

11. The method of claim 9, further comprising generating the at least one prospective keyword based upon one or more object name associated with the at least one object.

12. The method of claim 9, wherein when the at least one object is associated a user profile, generating the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile similar to the user profile.

13. The method of claim 9, further comprising:(a) providing a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receiving at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generating the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associating the at least one object with at least one of the prospective keyword.

14. The method of claim 9, wherein the at least one object comprises a folder.

15. The method of claim 9, further comprising storing the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

16. The method of claim 9, wherein when there are a plurality of objects and a plurality of the prospective keywords associated therewith, generating at least one hierarchical organization structure based upon the keywords associated with the objects.

11. The method of claim 10, further comprising generating the at least one prospective keyword based upon one or more object name associated with the at least one object.
12. The method of claim 10, wherein when the at least one object is a folder containing at least one other object, generating the at least one prospective keyword based upon at least, one keyword associated with the at least one other object contained in the folder.
13. The method of claim 10, wherein when the at least one object is a folder containing at least one other object, generating the at least one prospective keyword based upon content of the at least one other object.
14. The method of claim 10, further comprising: (a) providing a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receiving at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generating the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associating the at least one object with at least one of the prospective keyword.
15. The method of claim 10, wherein the at least one object comprises a file.
16. The method of claim 10, wherein the at least one object comprises a folder.
17. The method of claim 10, further comprising storing the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.
18. The method of claim 10, wherein when there are a plurality of objects and a plurality of the prospective keywords associated therewith, generating at least one hierarchical organization structure based upon the keywords associated with the objects.


Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.11,182,351. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of the instant application substantially recite all the limitations of claims 1-15 of the US Patent, except for
the claimed “automatically associate the at least one received electronic object with the at least one keyword of the at least one other electronic object that precedes the at least one received electronic object in the hierarchical organization structure, and store in the at least one electronic data storage device the at least one received electronic object in association with the at least one keyword of the at least one other electronic object”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the instant application by adding the claimed feature “automatically associate the at least one received electronic object with the at least one keyword of the at least one other electronic object that precedes the at least one received electronic object in the hierarchical organization structure, and store in the at least one electronic data storage device the at least one received electronic object in association with the at least one keyword of the at least one other electronic object”. One having ordinary skill in the art would have found it motivated to use such a modification in order to allow educational institution to organize, sort or search through large number of materials to locate desired learning material in efficient manner. Note, such deviation would not interfere with the functionality of the claims that are already patented, and would achieve the same end result.


Please, see the comparison table below:
Application
Patent
1. An information management system comprising:
(a) at least one data storage device;
(b) at least one processor coupled to the at least one data storage device,
the at least one processor configured to:
(i) receive at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(ii) generate at least one prospective keyword for the at least one object based upon at least one of:
at least one keyword associated with the at least one other object contained in the folder, and
content of the at least one other object; and
(iii) associate the at least one object with at least one of the prospective keyword.

1. An information management system comprising:
(a) at least one electronic data storage device;
(b) at least one electronic processor coupled to the at least one electronic data storage device,
the at least one electronic processor configured to:
(i) receive at least one electronic object that is stored in a hierarchical format on the at least one electronic storage device wherein the at least one electronic object has a location in a hierarchical file organization structure, 
wherein the location has at least one other electronic object that precedes the at least one received electronic object in the hierarchical organization structure, and 
wherein the at least one other electronic object has at least one keyword associated with the at least one other electronic object; and
(ii) automatically associate the at least one received electronic object with the at least one keyword of the at least one other electronic object that precedes the at least one received electronic object in the hierarchical organization structure, and
(iii) store in the at least one electronic data storage device the at least one received electronic object in association with the at least one keyword of the at least one other electronic object,
 wherein the at least one received electronic object is stored such that the at least one received electronic object is locatable by searching using the at least one keyword in a graphical user interface that is communicatively coupled to the electronic data storage device, and 
wherein the at least one received electronic object is stored in a non-hierarchical format wherein the at least one received electronic object is stored in the electronic data storage device without storing the location of the at least one received electronic object in the hierarchical organization structure.


Application
Patent
2. The system of claim 1, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object.

3. The system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object.

4. The system of claim 1, wherein when the at least one object is associated a user profile, the at least one processor is further configured to generate the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile.

5. The system of claim 1, wherein the at least one processor is further configured to:(a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associate the at least one object with at least one of the prospective keyword.

6. The system of claim 1, wherein the at least one object comprises a folder.

7. The system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

8. The system of claim 1, wherein when there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects.

2. The system of claim 1, wherein the at least one keyword includes one or more object names associated with the at least one other electronic object.
3. The system of claim 1, wherein when the at least one received electronic object is a folder containing at least one further electronic object, and the at least one keyword includes at least one further keyword associated with the at least one other electronic object contained in the folder.
4. The system of claim 1, wherein when the at least one received electronic object is a folder containing at least one further electronic object, and the at least one keyword includes at least one further keyword based upon content of the at least one other electronic object.
5. The system of claim 1, wherein when the at least one received electronic object is associated with a user profile, and the at least one keyword includes at least one further keyword based upon at least one keyword for a same electronic object that is associated with at least one other user profile that is similar to the user profile.
6. The system of claim 1, wherein the at least one received electronic object comprises one of a file or a folder.
7. The system of claim 1, wherein when there are a plurality of the received electronic objects, the electronic processor is further configured to generate at least one hierarchical organization structure based upon keywords associated with the received electronic objects.





Application
Patent
9. A method for managing information, the method comprising:
(a) receiving at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object;
(b) generating at least one prospective keyword for the at least one object based upon at least one of:
(i) at least one keyword associated with the at least one other object contained in the folder, or
(ii) content of the at least one other object; and
(c) associating the at least one object with at least one of the prospective keyword.

8. A method for managing information, the method comprising:
(a) receiving at least one electronic object that is stored in a hierarchical format on at least one electronic storage device wherein the at least one electronic object has a location in a hierarchical file organization structure,
(i) wherein the location has at least one other electronic object that precedes the at least one received electronic object in the hierarchical organization structure; and
(ii) wherein the at least one other electronic object has at least one keyword associated with the at least one other electronic object; and
(b) automatically associating the at least one received electronic object with the at least one keyword of the at least one other electronic object that preceded the at least one received electronic object in the hierarchical organization structure, and
(c) storing in the at least one electronic data storage device that at least one received electronic object in association with the at least one keyword of the at least one other electronic object,
(i) wherein the at least one received electronic object is stored such that the at least one received electronic object is locatable by searching using the at least one keyword in a graphical user interface that is communicatively coupled to the electronic data storage device, and
(ii) wherein the at least one received electronic object is stored in a non-hierarchical format wherein the at least one received electronic object is stored in the electronic data storage device without storing the location of the at least one received electronic object in the hierarchical organization structure.



Application
Patent
10. The method of claim 9, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and further comprising associating the at least one object with at least one keyword associated with at least one other object that precedes the received object.

11. The method of claim 9, further comprising generating the at least one prospective keyword based upon one or more object name associated with the at least one object.

12. The method of claim 9, wherein when the at least one object is associated a user profile, generating the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile similar to the user profile.

13. The method of claim 9, further comprising:(a) providing a graphical user interface (GUI) displaying the hierarchical file organizational structure; (b) receiving at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI; (c) generating the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure; and (d) associating the at least one object with at least one of the prospective keyword.

14. The method of claim 9, wherein the at least one object comprises a folder.

15. The method of claim 9, further comprising storing the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure.

16. The method of claim 9, wherein when there are a plurality of objects and a plurality of the prospective keywords associated therewith, generating at least one hierarchical organization structure based upon the keywords associated with the objects.
9. The method of claim 8, wherein the at least one keyword includes one or more object name associated with the at least one other electronic object.
10. The method of claim 8, wherein when the at least one received electronic object is a folder containing at least one further electronic object, the at least one keyword includes at least one further keyword associated with the at least one further electronic object contained in the folder.
11. The method of claim 8, wherein when the at least one received electronic object is a folder containing at least one further electronic object, the at least one keyword includes at least one further keyword based upon content of the at least one other electronic object.
12. The method of claim 8, wherein when the at least one received electronic object is associated with a user profile, the at least one keyword includes at least one further keyword based upon at least one keyword for a same electronic object that is associated with at least one other user profile similar to the user profile.
13. The method of claim 8, wherein the at least one received electronic object comprises one of a file or a folder.
14. The method of claim 8, further comprising storing the at least one received electronic object in the electronic data storage device in a non-hierarchical format wherein the at least one received electronic object is stored in the electronic data storage device without storing the location of the at least one received electronic object in the hierarchical organization structure.
15. The method of claim 8, wherein when there are a plurality of received electronic objects, generating at least one hierarchical organization structure based upon keywords associated with the received electronic objects.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krebs et al., (hereinafter "Krebs") US 2007/0099161 in view of Couch et al., (hereinafter " Couch ") US 2009/0197232.

As to claim 1, Krebs discloses an information management system (see abstract, dynamic learning courses) comprising:
(a) at least one data storage device (see [0023], server 102 receives data from internal or external senders through the interface for storage in the memory and/or processing by the processor);
(b) at least one processor coupled to the at least one data storage device (see [0020], server that includes one or more processor, wherein each processor executes instructions and manipulates data to perform the operations of server such as, for example, a central processing unit (CPU), a blade, an application specific integrated circuit (ASIC), or a field-programmable gate array (FPGA)),
the at least one processor configured to:
(i) receive at least one object, the object having a location in a hierarchical file organizational structure, and the at least one object is a folder containing at least one other object (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]);
(ii) generate at least one prospective keyword for the at least one object based upon at least one of: at least one keyword associated with the at least one other object contained in the folder, and content of the at least one other object (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]).
Krebs does not explicitly disclose the claimed associate the at least one object with at least one of the prospective keyword.
Couch discloses the claimed (iii) associate the at least one object with at least one of the prospective keyword (see par. [0017] and [0024]).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Krebs to associate an object with at least one of the keyword in the same conventional manner as discloses by Yaskin. Such motivation would have been obvious for the purpose of easily receiving the learning object metadata without receiving the entire learning object, thus reducing the bandwidth needed to perform the matching of the objects with the user profile, and hence saving time.

As to claim 2, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose the system of claim 1, wherein there is at least one other object that precedes the received object in the hierarchical organization structure, and the at least one processor is further configured to associate the at least one object with at least one keyword associated with the at least one other object that precedes the received object ((see [0049], hierarchical structure).

As to claim 3, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose the system of claim 1, wherein the at least one processor is further configured to generate the at least one prospective keyword based upon one or more object names associated with the at least one object (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]).

As to claim 4, the combination of Krebs and Couch discloses the invention as claimed In addition, Couch disclose the system of claim 1, wherein when the at least one object is associated a user profile, the at least one processor is further configured to generate the at least one prospective keyword based upon at least one keyword for a same object that is associated with at least one other user profile that is similar to the user profile (see [0013]-[0015]).

As to claim 5, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose the system of claim 1, wherein the at least one processor is further configured to:(a) provide a graphical user interface (GUI) displaying the hierarchical file organizational structure (see col.7, lines 40-69, GUI); (b) receive at the least one object at a particular location in the hierarchical file organizational structure displayed in the GUI (see [0054], GUI includes a course overview area), receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]); (c) generate the at least one prospective keyword for the at least one object based upon the particular location of the object in the hierarchical organization structure (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]). Meanwhile Couch disclose the claimed (d) associate the at least one object with at least one of the prospective keyword (see [0017] and [0024]).

As to claim 6, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose the system of claim 1, wherein the at least one object comprises a folder object (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054])..

As to claim 7, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose system of claim 1, wherein the at least one processor is further configured to store the at least one object in the data storage device without storing the location of the at least one object in the hierarchical organization structure (see [0049], hierarchical structure).

As to claim 8, the combination of Krebs and Couch discloses the invention as claimed In addition, Krebs disclose system of claim 1, wherein when there are a plurality of the objects and a plurality of prospective keywords associated therewith, the processor is further configured to generate at least one hierarchical organization structure based upon the keywords associated with the objects object (see FIG. 7, receiving learning object for learning course, wherein the object is a course, wherein the object(course) has a metadata (name of the course), wherein the course is a file (folder), see fig.5, items 502 and 504 and fig.6B, items 626A-D, 628A-D, 630A-D, and 632A-B, and pars. [0043] and [0054]).).

As to claims 9-16, claims 9-16 are method for performing the system of claims 1-8 above. They are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7386535B2 (involved in an individual item e.g. electronic notes of the project is associated with multidimensional tag comprising classes, by automatically assigning values for the activities and objects with respect to each item. The functionality, task or role is associated with users assigned to a project team, while storing information about team associated with the project using multidimensional tag. When an item of the project is selected using the tag, the information about the item is displayed in a native application).

US 20070111185 (involved in identifying a learning content of a learning management system with a set of learning objects for storage in a content repository, where each object includes a content file. Version information of the file is compared to versioning information obtained from an object version file identifying a version of the particular object. A pointer to a corresponding content file is stored in the version of the object in a new object version file, based on a portion of the version information of the file matching a corresponding portion of the versioning information).

US 20050086296 (involved in providing data files to a community of users. The data files relate to a plurality of courses. Each user is associated with one or more of the courses. The system includes client devices operated by the users and a server system in communication with the client devices over a network. The server system provides to the client devices access to data files relating to courses with which the users are associated. The server system also includes a content system for storing content items from users. The content items in the content system are selectable by users for inclusion in one or more of the plurality of data files).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        September 1, 2022